NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 26, 2019*
                               Decided February 26, 2019

                                         Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 18-1286

GREGORY D. JONES,                               Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                        No. 1:17-cv-01248-JBM

DRS. ANDREW TILDEN and                          Joe Billy McDade,
RILIWAN OJELADE,                                Judge.
      Defendants-Appellees.

                                       ORDER

        Gregory Jones, an inmate at Pontiac Correctional Center, sued two prison
doctors for deliberate indifference. Jones alleged that Dr. Riliwan Ojelade refused to
give him a bottom-bunk permit and that Dr. Andrew Tilden ignored his requests to be
seen for aggravated preexisting back pain. In the ensuing months, Jones filed a series of
motions seeking restraining orders and emergency relief, all of which the district court

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1286                                                                            Page 2

construed as requests for injunctive relief and denied. In one filing, Jones sent the court
a sealed letter seeking relief for an alleged sexual assault by a non-party Pontiac
correctional officer. In an order dated February 2, 2018, the court denied this motion on
the grounds that it repeated allegations that Jones had made in three previously denied
motions for injunctive relief in another ongoing case in the district, Jones v. Baylor, No.
17-1344 (C.D. Ill. July 25, 2017).

       In his notice of appeal, Jones specified that he wished to appeal the district
court’s February 2 order. (His appellate brief proceeded to challenge the prior denial of
other motions, but he concedes in his reply brief that our jurisdiction is limited to
reviewing only the February 2 order.) We have jurisdiction over interlocutory orders
refusing to grant injunctions, such as the district court’s February 2 order denying
Jones’s request for injunctive relief. See 28 U.S.C. § 1292(a)(1); Wheeler v. Talbot, 770 F.3d
550, 552 (7th Cir. 2014). Jones seems to argue that the district court misconstrued the
purpose of the sealed letter, which was “addressed specifically” to his other ongoing
case, and that the court’s denial of his motion prejudiced his ability to litigate his claim
in the other case.

        The district court did not abuse its discretion in denying Jones’s request for relief.
Atop the sealed letter, Jones wrote that his request concerned 1:17cv1248 JBM, the case
number for this case, so the district court reasonably could believe that he intended to
file this letter in this case. Similarly, because the contents of the letter appeared to
involve a named defendant in Jones’s other case, the court understandably denied his
request because it sought relief for an unrelated claim against an un-named defendant.
See FED. R. CIV. P. 65(d)(2); United States v. Kirschenbaum, 156 F.3d 784, 794 (7th Cir.
1998). And contrary to Jones’s contention, that determination did not prevent him from
refiling his request for relief in his other pending case.

                                                                                  AFFIRMED